DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed April 22, 2022, with respect to the rejection of claims 1-4, 6, 8, and 9 under 35 U.S.C. 102(a)(1) and the rejection of claim 7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Reuter US 20140197983.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Woodington et al US 20050179582 (hereinafter Woodington) in view Reuter US 20140197983.
Regarding claim 1, Woodington discloses a radar system (fig. 3), comprising: 
a radar transceiver integrated circuit (IC) (paragraph 0020, 0041, 0044), comprising: 
a timing engine configurable to generate one or more chirp control signals (paragraph 0043, fig. 3 item 70, 76, 86); 
a local oscillator coupled to the timing engine (paragraph 0043), fig. 3 vco 92 coupled to 76/70), the local oscillator configured to: 
receive the one or more chirp control signals (vco receives signal 86, fig. 3); and 
generate a frame including a first sequence of chirps according to the one or more chirp control signals (paragraph 0041 “VCO 92 generates a chirp signal 88”); and a modulator coupled to the local oscillator (fig. 3 142, 96, 95, creates modulated signal 50), and
the modulator configured to modulate the first sequence of chirps (see fig. 5a, paragraph 0058, 0061 “the ramp signal 234 of FIG. 5A entails randomly varying the frequency range of the transmit signal 50 during each ramp cycle while still staying within the specified frequency range for the SOD system 10. This is achieved by introducing a random offset voltage….”).
	Woodington does not specifically disclose modulating the first sequence of chirps to generate a second sequence of chirps such that the frame includes the first sequence of chirps and the second sequence of chirps offset by a first frequency value.
In the same field of endeavor, Reuter discloses a radar system (10, see fig. 1, [0019]), comprising:
a radar transceiver integrated circuit (IC) (10, see fig. 1, [0019]), comprising:
a local oscillator (42, see figs. 1 and 7, [0038]), the local oscillator configured to:
generate a frame including a first sequence of chirps (see figs. 1 and 7, [0038]); and
a modulator coupled to the local oscillator, the modulator configured to modulate the first sequence of chirps to generate a second sequence of chirps such that the frame includes the first sequence of chirps and the second sequence of chirps offset by a first frequency value (signal modulated by modulator 54 have a frequency offset, see figs. 1 and 7, [0033]-[0034], [0038], [0043]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Reuter with Woodington by modulating the sequence of chirp signals such that a second sequence of chirp signals with an offset frequency is produced, as disclosed by Reuter, for the benefit of simultaneously transmitting a plurality of non-overlapping radar signals.
	Regarding claim 2 as applied to claim 1, Woodington further discloses wherein the radar transceiver IC further comprises a control module coupled to the timing engine and to the modulator, and wherein the control module is configured to:
transmit one or more parameter values to the timing engine to at least partially control generation of the chirp control signals (DSP 30, communicating with DAC 70, to generate ramp signal, see fig. 3, [0043], [0045]); and
transmit one or more signals to the modulator to at least partially control the modulation of the first sequence of chirps (see figs. 1 and 3, [0032], [0045]).
	Regarding claim 3 as applied to claim 1, Woodington as modified by Reuter discloses the claimed invention. Reuter further discloses. wherein the radar transceiver IC is configured to:
receive a frame of reflected chirps, the reflected chirps comprising the first sequence of chirps and the second sequence of chirps reflected by an object within a field of view of the radar system (see figs. 1 and 7, [0026], [0032]);
generate a digital intermediate frequency (IF) signal corresponding to the frame of reflected chirps (see figs. 1 and 7, [0027]-[0028], [0047]); and
demodulate the digital IF signal to obtain a first demodulated digital IF signal corresponding to the first sequence of chirps and a second demodulated digital IF signal 
corresponding to the second sequence of chirps, wherein before demodulation the first sequence of chirps is offset in the digital IF signal from the second sequence of chirps by the first frequency value (see figs. 1 and 7, [0027]-[0028], [0047]).
	Regarding claim 4 as applied to claim 3, Woodington further discloses further comprising a processing element configured to:
perform a range fast Fourier transform (FFT) on the first demodulated digital IF signal and on the second demodulated digital IF signal to generate a first range array for the first demodulated digital IF signal and a second range array for the second demodulated digital IF signal; and
perform Doppler FFTs on the first range array and on the second range array to generate a first range-Doppler array corresponding to the first range array and a second range-Doppler array corresponding to the second range array (frequency offset between the return signal and the transmitted signal translates to a 2D range/Doppler map when a fast Fourier transform (FFT) is applied, see fig. 3, [0042], [0050], [0061], [0062]).
	Regarding claim 6 as applied to claim 1, Woodington as modified by Reuter discloses the claimed invention. Reuter further discloses wherein the frame while containing the first sequence of chirps is associated with a first maximum measurable velocity, and wherein the frame while containing the first sequence of chirps and the second sequence of chirps is associated with a second maximum measurable velocity greater than the first maximum measurable velocity (see [0035], [0050]).
	Regarding claim 8 as applied to claim 1, Woodington as modified by Reuter discloses the claimed invention. Reuter further discloses wherein the first sequence of chirps and the second sequence of chirps are described by 1 + ej2π∆ft wherein ∆f is the first frequency value, and wherein t is representative of time (see figs. 1 and 7, [0033]-[0034], [0038], [0043]).
	Regarding claim 9 as applied to claim 1, Woodington as modified by Reuter discloses the claimed invention. Reuter further discloses wherein the first sequence of chirps and the second sequence of chirps are transmitted using a same antenna of the radar system (see figs. 1 and 7, [0034]).
	Regarding claim 21 as applied to claim 1, Woodington as modified by Reuter discloses the claimed invention. Reuter further discloses an antenna, wherein the radar transceiver IC is configured to cause the antenna to:
transmit the first sequence of chirps; and
transmit the second sequence of chirps at a same time as the antenna transmits the first sequence of chirps (see [0032]-[0034]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Woodington et al US 20050179582 (hereinafter Woodington) in view Reuter US 20140197983 as applied to claim 1 above, and further in view Fujita et al 5,751,240 (hereinafter Fujita).
Regarding claim 7 as applied to claim 1, Woodington as modified by Reuter discloses the claimed invention except wherein the radar system is configured to operate in a calibration mode to determine a systematic phase offset between receive channels of the radar transceiver IC, and wherein the systematic phase offset is used in determining a velocity of an object within a field of view of the radar system. However, in a similar field of endeavor, Fujita discloses a radar system configured to operate in a calibration mode to determine a systematic phase offset between receive channels of the radar transceiver IC, and wherein the systematic phase offset is used in determining a velocity of an object within a field of view of the radar system (see abstract, figs. 1 and 2, col. 11, lines 6-39).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fujita into Woodington as modified by Reuter by using the phase difference between the receiver channels to calculate the velocity, as disclosed by Fujita, for the benefit of accurately determining velocity of a target based on phase differences between the receiver channels.
Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 11-20 are allowed for the reasons indicated in the withdrawn notice of allowance mailed October 18, 2021.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 5 recites the features wherein to determine a velocity of the object within the field of view of the radar system, the processing element is further configured to: compute a first velocity estimate for the object within the field of view of the radar system based on at least one of the first range-Doppler array or the second range-Doppler array; compute a second velocity estimate for the object within the field of view of the radar system based on phase differences of a peak corresponding to the object within the field of view of the radar system in the first range-Doppler array and the second range-Doppler array; and compute the velocity of the object based on the first velocity estimate and the second velocity estimate. The above novel features, in combination with the other recited limitations from 1, 3, and 4, are not taught, suggested, or made obvious by Woodington, Reuter, Fujita, or any other prior art, alone, or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648